Case 1:19-cv-01593-JEB Document 74-4 Filed 05/12/20 Page 1 of 2




      EXHIBIT


                        1D
                                                  Case 1:19-cv-01593-JEB Document 74-4 Filed 05/12/20 Page 2 of 2
                                                                                                                                                                                                  Exhibit 1D


                                                                 Post-Injunction Parole Decisions
                                                                          9/5/19−4/16/20
                                                                        Denied               Granted             Pending              OSUP            Withdrawn           Not Reported          Total
Count of Parole Applications                                             1,753                  276                  20                   1                 1                     1             2,052
Percentage of Total Parole Applications                                  85.4%                13.5%                1.0%                0.0%              0.0%                  0.0%            100.0%

Parole Applications by Determination Request
Detainees Seeking Redetermination Total                                   1,157                   235                   0                   0                  0                     1         1,393
Detainees Seeking Parole for First Time Total                               596                    41                  20                   1                  1                     0           659
Total Parole Applications                                                 1,753                   276                  20                   1                  1                     1         2,052



Redeterminations by Detention Facility
Adams County Detention Center                                               150                    39                     -                  -                  -                    1           190
Allen Parish Public Safety Complex                                            4                     1                     -                  -                  -                     -            5
Bossier Parish Medium Security Facility                                       3                     0                     -                  -                  -                     -            3
Catahoula Correctional Center                                                 8                     1                     -                  -                  -                     -            9
Dekalb County Detention Center                                                1                     0                     -                  -                  -                     -            1
Jackson Parish Correctional Center                                          164                    20                     -                  -                  -                     -          184
LaSalle ICE Processing Center                                                17                     2                     -                  -                  -                     -           19
Pine Prairie ICE Processing Center                                           57                    11                     -                  -                  -                     -           68
Richwood Correctional Center                                                190                    35                     -                  -                  -                     -          225
River Correctional Center                                                   141                    22                     -                  -                  -                     -          163
South Louisiana ICE Processing Center                                       191                    20                     -                  -                  -                      -         211
Winn Correctional Center                                                    227                    84                     -                  -                  -                      -         311
No Facility Reported                                                          4                       -                   -                  -                  -                      -           4
Detainees Seeking Redetermination Total                                   1,157                   235                    0                  0                  0                     1         1,393

Source: Declaration of Jacques Metoyer, December 6, 2019; Declaration of Jacques Metoyer, December 23, 2019; Declaration of Jacques Metoyer, January 29, 2020; Declaration
of Jacques Metoyer, February 24, 2020; Declaration of Jacques Metoyer, March 24, 2020; Declaration of Jacques Metoyer, April 23, 2020 (“Metoyer Declarations”)

Note: Exhibit A of the Metoyer Declarations contains information from detainees previously denied parole and seeking redetermination. Exhibit B of the Metoyer Declarations
contains information from detainees seeking parole determination for the first time. Exhibit A reports detention facility. Exhibit B does not report detention facility. Decisions listed as
OSUP, Pending, Withdrawn and Not Report appear in Exhibit B. Duplicate determinations across Metoyer Declarations have been removed from the counts.
